Exhibit 10.2(q)

CYTEC

 

Cytec Industries Inc.   Shane D. Fleming   Five Garret Mountain Plaza   Chairman
  Woodland Park, NJ 07424   President and CEO   Tel: 973-357-3280    
Shane.Fleming@cytec.com       June 20, 2014  

Mr. Daniel G. Darazsdi

Wilmington, North Carolina 28405

Dear Dan,

We are very pleased to confirm to you our offer for the position of Chief
Financial Officer for Cytec Industries Inc. In this position, you will report
directly to the Chairman and CEO of the Company and you will be based at our
Corporate Headquarters in Woodland Park, New Jersey. In addition, you will
become a member of the Cytec Executive Leadership Team. We look forward to your
contributions to Cytec’s growth and to rewarding our shareholders.

On joining Cytec, it is expected that the full Board will elect you as an
Officer of the Company. As we discussed, it is anticipated that your starting
date will be August 4, 2014.

The specific terms of our offer are as follows:

 

•   An annual base salary of $470,000. You will be eligible for annual salary
adjustments and you will be considered by the Compensation Committee of the
Board of Directors for the first adjustment in January 2015.

 

•   An annual incentive target of 70% of your base salary with a payout
opportunity of 0-200% of target. The Plan is based on EPS weighted at 70% and
major missions weighted at 30%. We will be pleased to share the specific
information on the goals of the annual incentive plan with you when you join
Cytec. I would like to highlight that these measures are the same for all the
executive participants, including the CEO, as we seek to have full alignment on
our objectives and financial measures. For 2014, your payout will be prorated
for your time in the position. Payouts will be in the first quarter of 2015.

 

•   A long-term incentive target of $850,000 granted in a mix of stock options
weighted at 45% of the total LTI value, restricted stock units weighted at 15%
of the total LTI value and performance cash weighted at 40% of the total LTI
value. You will be granted the following long-term incentives for 2014 on your
start date of August 4, 2014:

Stock Options: $382,500 in value or approximately 10,340 units

Restricted Stock Units: $127,500 in value or approximately 1,275 units

Performance Cash: $340,000 for the 2014-2016 Performance Period (paid first
quarter of 2017)

In addition, you will be granted prorated Performance Cash target amounts for
the previous two performance periods as outlined below:

 

Performance Cash:   $115,000 for the 2012-2014 Performance Period (paid first
quarter of 2015)   $225,000 for the 2013-2015 Performance Period (paid first
quarter of 2016)



--------------------------------------------------------------------------------

Stock Options have a 10-year term and an exercise price equaling the closing
price of Cytec common stock on the NYSE on your first day of employment. Stock
options vest one-third on each of the three anniversaries following the date of
grant. Restricted Stock Units vest 100% on the third anniversary following the
date of grant. The Performance Cash is a rolling 3-year incentive based on the
achievement of pre-determined EPS weighted at 30% of the Plan, ROIC weighted at
40% of the Plan and Relative TSR weighted at 30% of the Plan and measured
against our stated Peer Group. The Performance Cash Plan has a payout
opportunity of 0-200%. We will share the specific goals with you when you join
Cytec and are the same for all executives in the program.

 

•   A special restricted stock grant equal to $250,000 will be granted to you on
your first day of employment, 40% of which will vest on your second anniversary
with the Company and 60% of which will vest on your third anniversary with the
Company.

 

•   Participation in the Executive Income Continuity Plan which includes full
vesting of restricted stock and options in the event of a change-in-control and
your subsequent termination. The Plan also provides for a one year pay and
annual incentive termination benefit if employment is terminated by the Company
without “Cause” and three year’s pay and annual incentive termination benefit if
employment is terminated after a change in control.

 

•   Participation in AMG National Trust’s Financial Counseling/Tax Preparation
services program as you may require.

 

•   As a senior executive, you are expected to meet Cytec Stock Ownership
Guidelines reflecting both the confidence we have in Cytec and our continuing
commitment to enhance shareholder value. The guideline for your position is that
within 5 years you will have beneficial stock ownership equivalent to four years
base salary. This requirement should be met before you sell any Cytec stock or
exercise stock options for cash. You can utilize the defined contribution plan
to build up your stock holding and also vested restricted shares of stock.

Information on our executive compensation philosophy, programs and practices are
set forth in the compensation Discussion and Analysis section of our 2014 Proxy
Statement, a copy of which is enclosed. The Compensation and Management
Development Committee can change the executive compensation program at any time.

 

•   You will have 20 days of vacation and three floating holidays annually.

 

•   You are eligible to participate in the Cytec US Domestic Relocation program.
A detailed list of relocation benefits and applicable procedures will be
provided separately. Upon acceptance of the relocation and before relocation
expenses can be incurred, you will be asked to sign a Relocation repayment
agreement. This agreement requires repayment of relocation benefits according to
the following schedule if you terminate your employment with the Company for any
reason within 24 months of your start date, as applicable: 100 percent of the
relocation expenses previously reimbursed or paid by the Company if you leave
during the first 18 months; or 50 percent of all incurred costs if you leave
during months 19-24.

 

•   As of one month of your actual hire date, you will be eligible to
participate in the employee benefit plans and programs (medical, dental, vision,
disability and life insurance) of Cytec described in the enclosures that are
applicable to you and as amended from time to time, subject to the restrictions
and eligibility requirements of the plan or program. You will not acquire any
vested right to the continuation of any such plan or program, or to your
participation in it, except as may be specifically provided by law or the
written terms of the plan document. Cytec reserves the right to change or
discontinue any such plan or program, or substitute any new or different plan or
program, at any time.

 

•   As of one month of your actual hire date, you will become a participant in
the Cytec Employees’ Savings Plan beginning on the first pay date after you have
been an employee for thirty days. Once you are a participant in the plan, the
Company current practice is to make a profit sharing contribution equal to 3% of
your pay to your plan account. In addition, it is the Company’s current practice
to make matching contributions to your plan account in an amount equal to your
personal contributions to your plan account up to 6% of your pay subject to any
applicable restrictions or limitations of the plan.

 

- 2 -



--------------------------------------------------------------------------------

•   Enclosed is a copy of Cytec’s Code of Conduct. Cytec is committed to four
core values: (1) Safety, Health and Environment, (2) Ethics, (3) Respect for
Employees, and (4) Value Creation. Demonstrating our four core values in all
that we do will help Cytec to: achieve our vision; achieve sustainable and
profitable growth; provide a culture that challenges, engages and rewards our
employees; be universally recognized as a technology leader in our markets; and
positively impact society. In light of that commitment, we seek to hire people
who share those core values and require all employees to comply with Cytec’s
Code of Conduct and, periodically, certify your compliance.

 

•   Your employment shall be “at-will” at all times. You or Cytec may terminate
your employment at any time, without any advance notice, for any reason or no
reason at all, notwithstanding anything to the contrary contained in or arising
from any statements, policies or practices of Cytec. Nothing contained in this
letter or any Cytec policy or benefit programs is intended to create a contract
of employment for any specified period of time.

 

•   This offer is contingent upon you signing our standard Employee Agreement,
verification of your academic and work history records, completion of a
reference check, a criminal background check, a credit check, and your
successful completion of our employment medical examination. The employment
medical examination will include testing of your urine sample for the presence
of drugs. If the result of this test is positive for illegal or unprescribed
drugs, you will not be offered employment. If you are taking drugs under a
doctor’s prescription, it is very important that you notify the examining
physician. The medical examination is given at our expense and may be taken at
any time after accepting our offer but prior to beginning work with Cytec. You
will receive a packet shortly that will describe the process.

Please respond in writing acknowledging that the above terms are agreeable.

We are very excited about the prospect of your joining Cytec. We feel that you
can make a tremendous contribution to Cytec and the Finance Function as well as
being totally engaged in our strategic and operational initiatives. I also
believe that you will enjoy the challenges that the position offers and the
success that you can create. Should you have any questions about this offer,
please feel free to contact me at 973-357-3280.

 

Sincerely, /s/ Shane Fleming

 

Accepted:  

/s/ Daniel G. Darazsdi

Date:  

June 20, 2014

 

- 3 -